DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an boat lift assembly comprising: a lift mechanism including a supportive framework; four elongate support posts pivotally connected to said supportive framework proximate lower ends of said support posts; means for pivoting said support posts selectively between a raised condition and a lowered condition relative to said supportive framework; an elongate first cradle beam attached pivotally to and carried by a first pair of said posts and a second cradle beam pivotally attached to and carried by a second pair of said support posts proximate upper ends of said posts, said cradle beams for supporting a boat thereon; each said cradle beam carrying at least one transverse beam that extends laterally outwardly from said cradle beam; each said transverse beam supporting a respective guide pole. However, none of the prior art discloses an LED illuminated guide pole, wherein each said LED illuminated guide pole including an elongate LED light source secured to and extending upwardly from said transverse beam and sealablv enclosed by a substantially waterproof housing that has a transparent region; an electrical power supply operably connected to each said elongate light source proximate a lower end of said light source for selectively energizing said LED light source to emit light, which light is projected through said transparent region of said housing to illuminate said boat lift assembly applicants' combination of specific boat lift components and a light source composed of optical fibers connected to a power source through a fiberoptic base at the lower end of a guide pole, which is, in turn, mounted to extend upwardly from a transverse beam extending laterally and outwardly from a cradle beam of a boat lift is a truly unique combination of elements that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678